UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7944


ERIC VON POOLE,

                  Petitioner – Appellant,

          v.

JOHN WOLFE, Warden; DOUGLAS F. GANSLER, Attorney General of
the State of Maryland,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:08-
cv-01918-AMD)


Submitted:   April 29, 2010                    Decided:   May 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Von Poole, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric Von Poole seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a    certificate            of     appealability.               See      28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue    absent        “a   substantial            showing    of        the    denial      of     a

constitutional         right.”          28    U.S.C.       § 2253(c)(2)           (2006).          A

prisoner       satisfies         this        standard        by        demonstrating           that

reasonable      jurists         would       find    that     any        assessment        of    the

constitutional         claims     by    the    district       court       is     debatable        or

wrong and that any dispositive procedural ruling by the district

court    is     likewise        debatable.           See     Miller-El         v.    Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Von

Poole has not made the requisite showing.                              Accordingly, we deny

Von     Poole’s        motion     for        appointment          of     counsel,        deny      a

certificate       of     appealability,            and   dismiss         the     appeal.          We

dispense       with     oral     argument          because    the        facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     DISMISSED

                                                2